Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on the 25th of February,
2009 (the “Effective Date”), by and between Integral Systems, Inc., a Maryland
corporation (the “Company”), and R. Miller Adams (the “Executive”).

NOW, THEREFORE, in consideration of the mutual promises made below, the parties
agree as follows:

1. Employment, Duties and Acceptance.

1.1 Employment.

(a) Effective upon the Effective Date, the Company shall employ Executive as its
General Counsel. Executive shall have such powers, perform such duties and
fulfill such responsibilities associated with the legal function of the Company
and such additional management duties as may be determined by the Company’s
Chief Executive Officer (the “CEO”) from time to time, including management of
corporate development matters as applicable. Executive shall report to the CEO.
Executive accepts such employment and shall perform his duties faithfully and to
the best of his abilities.

(b) Executive shall devote substantially all of his full working time and
creative energies to the performance of his duties hereunder and will at all
times devote such additional time and efforts as are reasonably sufficient for
fulfilling the significant responsibilities entrusted to him. So long as such
activities, in the aggregate, do not interfere with the performance by Executive
of his duties hereunder, Executive shall be permitted a reasonable amount of
time to:

(i) supervise his personal, passive investments; (ii) participate (as board
member, officer or volunteer) in civic, political and charitable activities; and
(iii) subject to a conflict of interest review by the Company’s Board of
Directors (the “Board”) and such time limitations as the Board may determine,
continue two advisory positions existing as of the Effective Date and one
commercial activity existing as of the Effective Date.

1.2 Place of Employment. Executive’s principal place of employment shall be in
Lanham, Maryland (or, following the Company’s move in 2009, Columbia, Maryland),
subject to such travel as may be reasonably required by his employment pursuant
to the terms hereof.

2. Term of Employment.

2.1 Term of Employment. Executive agrees that the initial term of this Agreement
shall be for a period of three (3) years commencing on the Effective Date (as
-may be extended, the “Term”). At the end of the initial Term or at the end of
any twelve (12) month renewal period (as described in Section 2.2 below), the
Term of this Agreement may automatically extend as provided below in
Section 2.2. Notwithstanding anything to the contrary contained herein, the
Company may terminate Executive’s employment at any time with or without Cause,
subject to the provisions of Section 4 below.

 



--------------------------------------------------------------------------------

2.2 Renewal Periods. If this Agreement has not been terminated earlier in
accordance with the provisions of this Agreement, at the end of the initial Term
or any twelve (12) month renewal period, the Term shall be extended
automatically for an additional twelve (12) month period unless either party
provides written notice of nonrenewal to the other party at least one hundred
eighty (180) days prior to the last day of the initial Term or any renewal
period, as applicable.

3. Compensation.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company shall pay to Executive during the Term a salary of
$270,000 per annum (the “Base Salary”), which shall be pro-rated for calendar
year 2009, less such deductions as shall be required to be withheld by
applicable laws and regulations or as otherwise authorized by Executive. The
Base Salary shall accrue from and after the Effective Date, and shall be payable
during the Term, in arrears in equal periodic installments and in accordance
with the practices of the Company in effect from time to time for the payment of
salaries to employees of the Company, but in any event not less frequently than
monthly. Executive’s Base Salary shall be reviewed at least annually, at the
beginning of each fiscal year, and may be increased (but not decreased) based
upon the evaluation of Executive’s performance and the compensation policies of
the Company in effect at the time of each such review.

3.2 Additional Compensation. During the Term, Executive shall be entitled to
participate, in accordance with the terms thereof and in a manner substantially
similar to other similarly situated executive officers, in any present or future
bonus, profit sharing, stock option (whether incentive or non qualified) or
other employee compensation or incentive plan adopted by the Company.
Executive’s annual target bonus opportunity shall be 50% of Base Salary (the
“Target Bonus”), with the actual bonus (if any) determined and paid to Executive
pursuant to the Company’s applicable annual incentive compensation plan as in
effect from time-to-time.

3.3 Sign-On Bonus. The Company shall pay Executive a one-time sign-on bonus of
$25,000, payable with Executive’s first paycheck from the Company.

3.4 Grant of Stock Options.

No later than 30 days after the Effective Date, the Company shall grant
Executive a nonqualified stock option to acquire 50,000 shares of the Company’s
common stock (the “Options”), subject to such vesting restrictions and other
terms and conditions as set forth by the Company’s 2008 Stock Incentive Plan and
the Company’s standard form of award agreement for options under the Plan (the
“Award Agreement”). Further, the Company shall in good faith consider Executive
for additional awards of stock options or other equity awards annually under the
Company’s equity incentive plan.

Any unvested portion of the Options or any equity award made to Executive shall
immediately vest and become exercisable in full: (i) if a change in control (as
defined in the Award Agreement) occurs while Executive is an employee of the
Company, to the extent the



--------------------------------------------------------------------------------

Options and/or other awards are not assumed by the acquirer or successor entity
(as applicable) in connection with such change in control, or (ii) if the
Options and/or other awards are assumed by the acquirer or successor entity (as
applicable) in connection with such change in control and Executive’s employment
or services with the Company is terminated by the Company without Cause or by
Executive for Good Reason in connection with or within twelve (12) months
following the change in control.

3.4 Participation in Executive Officer Benefit Plans. Executive shall be
permitted during the Term, if and to the extent eligible, to participate in any
group life, hospitalization or disability insurance plan, health program,
employee stock purchase plan, 401(k) pension or similar benefit plan of the
Company which may be available to other executive officers of the Company
generally on the same terms as such other executive officers.

3.5 Expenses.

The Company shall payor reimburse Executive for all ordinary, necessary and
reasonable expenses (including, without limitation, travel, meetings, dues,
subscriptions, fees, educational expenses, computer equipment, mobile
telephones, professional insurance, and the like) actually incurred or paid by
Executive during the Term in the performance of Executive’s services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as may be required by the policies and procedures of the
Company in effect from time to time.

The Company shall provide Executive with transition/housing assistance
reimbursement as follows: as extended residence stay of four (4) weeks following
the Effective Date and a rental car during such four (4) week transition period.
In addition, the Company shall reimburse Executive the cost of two
(2) round-trip, coach-class tickets per month during the initial Term of this
Employment Agreement or any renewal period, as applicable commencing with the
month in which the Effective Date occurs, so that Executive can visit his
family.

The Company shall promptly pay Orrick, Herrington & Sutcliffe LLP for reasonable
fees and expenses incurred in connection with the negotiation and drafting of
this Employment Agreement, up to a maximum amount of $10,000 within fourteen
(14) days after Executive provides the Company with a copy of any invoices he
has received for such services and in all cases within the “short-term deferral”
period set forth in Section 1.409A-1(b)(4) of the Treasury Regulations.

3.6 Withholding. The Company is authorized to withhold from the amount of any
Base Salary and any other things of value paid to or for the benefit of
Executive, all sums authorized by Executive or required to be withheld by law,
court decree, or executive order, including (but not limited to) such things as
income taxes, employment taxes, and employee contributions to fringe benefit
plans sponsored by the Company.



--------------------------------------------------------------------------------

4. Termination.

4.1 General. The employment of Executive hereunder shall terminate as provided
in Section 2, unless earlier terminated in accordance with the provisions of
this Section 4.

4.2 Termination Upon Mutual Agreement. The Company and Executive may, by mutual
written agreement, terminate this Agreement and/or the employment of Executive
at any time.

4.3 Death or Disability of Executive.

(a) The employment of Executive hereunder shall terminate upon (i) the death of
Executive, and (ii) at the option of the Company upon not less than thirty
(30) days’ prior written notice to Executive or his personal representative or
guardian, if Executive suffers a “Total Disability” (as defined in
Section 4.3(b) below).

(b) For purposes of this Agreement, “Total Disability” shall mean (i) if
Executive is subject to a legal decree of incompetency (the date of such decree
being deemed the date on which such disability occurred), or (ii) the written
determination by a physician selected by the Company that, because of a
medically determinable disease, injury or other physical or mental disability,
Executive is unable substantially to perform each of the material duties of
Executive required hereby, and that such disability has lasted for the
immediately preceding ninety (90) days and is, as of the date of determination,
reasonably expected to last an additional ninety (90) days or longer after the
date of determination, in each case based upon medically available reliable
information, and the provision of clear and convincing evidence by the Company
of Executive’s inability substantially to perform each material duty hereunder
in support of such determination by the physician.

(c) Any leave on account of illness or temporary disability which is short of
“Total Disability” shall not constitute a breach of this Agreement by Executive
and in no event shall any party be entitled to terminate this Agreement for
“Cause” (as defined in Section 4.4 below) due to any such leave. All physicians
selected hereunder shall be board-certified in the specialty most closely
related to the nature of the disability alleged to exist.

4.4 Termination For Cause/Termination by Executive for Good Reason.

(a) The Company may, upon written notice to Executive specifying in reasonable
detail the reason therefore (and subject to Executive’s ability to cure as
outlined below), terminate the employment of Executive at any time for “Cause”
(as defined below). For purposes of this Agreement, “Cause” means (i) the
repeated and material failure of Executive to perform his material duties under
this Agreement, or to follow the Company’s policies and procedures applicable to
executive officers of the Company in effect from time to time, after notice and
a reasonable opportunity to cure; (ii) willful malfeasance by Executive in
connection with the performance of his duties under this Agreement;
(iii) Executive being convicted of, or pleading guilty or nolo contendere to, or
being indicted for a felony or other crime involving theft, fraud or moral
turpitude; (iv) fraud or embezzlement against the Company; (v) the failure of
Executive to comply with in any material respects any proper and lawful written
direction of



--------------------------------------------------------------------------------

the CEO or the Board related to the provision of services to the Company that is
not inconsistent with this Agreement, after notice to Executive of such failure
and a 3D-day opportunity to cure; (vi) or the material violation by Executive of
any of the provisions of Section 5 of this Agreement.

(b) Executive may, upon written notice to the Company specifying in reasonable
detail the reason therefore, terminate his employment at any time for “Good
Reason” as provided herein. For purposes of this Agreement, “Good Reason” shall
mean Executive’s voluntary termination for one of the following reasons,
provided that Executive has provided written notice to the Company of the event
that he believes constitutes Good Reason within thirty (30) days after its
occurrence, and the Company has not cured such event within thirty (30) days
following the receipt of such notice (and provided further that Executive
voluntarily terminates employment no later than sixty (60) days after the
Company’s time period for curing such violation has lapsed): (i) a material
diminution of the authority, responsibilities, or position of Executive from
those set forth in this Agreement; (ii) a reduction in Executive’s Base Salary
or Target Bonus; (iii) a required relocation of Executive’s principal place of
business more than fifty (50) miles from the applicable location specified in
Section 1.2; or (iv) a material breach by the Company of a material term of this
Agreement.

4.5 Payments Upon Termination.

(a) In the event Executive’s employment is terminated by the Company without
Cause during the Term, or if Executive terminates his employment for Good Reason
during the Term, then, in addition to the benefits provided under Section 3.4,
the Company shall pay to Executive any Base Salary accrued through the date of
termination of his employment and any unpaid bonus from a prior fiscal year (and
any other benefits due under the Company’s employee benefit plans), and shall
also pay Executive:

(1) the Base Salary to which Executive would have been entitled pursuant to
Section 3.1 of this Agreement had this Agreement remained in effect and had
Executive remained in the employ of the Company for a period commencing upon the
date of such termination and ending on the first anniversary of the date of
termination (“Termination Coverage Period”), with such payments occurring on the
same schedule used to pay Base Salary to Executive during the Term; and

(2) Executive’s COBRA premiums for Executive and his eligible dependents for the
Termination Coverage Period, or the portion thereof, that Executive or
Executive’s dependents are eligible for such COBRA coverage.

(b) In the event Executive’s employment is terminated (i) by the Company for
Cause, or (ii) voluntarily by Executive other than for Good Reason, then the
Company shall have no duty to make any payments or provide any benefits to
Executive pursuant to this Agreement other than payment of the amount of
Executive’s Base Salary, any bonuses or other incentive compensation accrued
through the date of termination of his employment and related to a prior fiscal
year of the Company and any other benefits Executive is then due pursuant to the
employment benefit plans of the Company.



--------------------------------------------------------------------------------

(c) Upon termination of Executive’s employment for death or due to Total
Disability, the Company shall pay to Executive, guardian, personal
representative or estate, as the case may be, in addition to any insurance or
disability benefits to which Executive may be entitled hereunder and in addition
to the benefits provided under Section 3.4, the Base Salary set forth in
Section 4.5(a)(I) above, and all compensation or benefits accrued or vested
prior to such termination.

(d) Upon termination of Executive’s employment for death, due to Total
Disability, without Cause by the Company, or by Executive for Good Reason,
Executive, or Executive’s guardian, personal representative or estate, as the
case may be, shall be entitled to a bonus (consistent with the provisions of
Section 3.2 of this Agreement) for the fiscal year in which the date of
termination of employment occurs, in an amount equal to the bonus that Executive
would have earned for such year had he remained an employee of the Company, with
such bonus determined in the same manner as the annual bonus for such fiscal
year is determined for other named executive officers of the Company. Any such
bonus shall be payable at the time at which other similarly situated Company
executives receive their bonus payments but in all cases within the “short-term
deferral” period set forth in Section 1.409A-l(b)(4) of the Treasury
Regulations.

(e) In the event that this Agreement is not renewed either after the initial
Term or after a renewal period, then the Company shall have no duty to make any
payments or provide any benefits to Executive pursuant to this Agreement other
than (1) payment of the amount of Executive’s Base Salary, any bonuses accrued
through the date of termination of his employment and related to a prior fiscal
year, and any other benefits Executive is then due pursuant to the employment
benefit plans of the Company, (2) an annual bonus for the fiscal year in which
the non-renewal occurs determined in a manner consistent with that described in
Section 4.5(d) above and then prorating such amount for the portion of such
fiscal year in which Executive is an employee of or other service provider to
the Company (with such amount payable at the time described in Section 4.5(d)).

(f) Notwithstanding any other provision of this Agreement to the contrary,
severance benefits pursuant to this Section 4.5 (i) are not subject to
mitigation or offset, (ii) are intended to constitute separate payments for
purposes of Section 409A of the Internal Revenue Code (“Section 409A”), and
(iii) are intended to be subject to the “short-term deferral” rule set forth in
Section 1.409A-1 (b)(4) of the Treasury Regulations to the maximum extent
possible thereunder. To the extent such severance payments do not satisfy such
rule or any other exemption under Section 409A, they are intended to constitute
separate payments for purposes of Section 409A to the maximum extent permitted
thereunder, with any such amounts being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Internal Revenue Code, including,
without limitation (i) that the payments described in Section 4.5(a)(1) commence
following Executive’s “separation from service” and (ii) the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment be delayed until six
(6) months after separation from service if Executive is a “specified employee”
with the meaning of the aforesaid section of the Code at the time of stich
separation from service.

4.6 No Disparaging Comments Upon Termination. Upon termination of this
Agreement, the Company will refrain, and will take reasonable efforts to prevent
members of the Board, executive officers and managerial personnel to refrain,
from



--------------------------------------------------------------------------------

making any disparaging remarks about Executive. Similarly, Executive shall
refrain from making any disparaging remarks about the Company or the businesses,
services, products, stockholders, officers, directors or other personnel of the
Company or any of its affiliates.

5. Certain Covenants of Executive.

5.1 Restrictive Covenants.

(a) The parties hereto agree that as used herein “Confidential Information”
means all information which becomes known to Executive as a consequence of his
employment by the Company and includes, but is not limited to, information about
the Company’s customers, methods of operation, prospective and executed
contracts, trade secrets, business contacts, customer lists, and all
technological, business, financial, accounting, statistical and personnel
information regarding the Company. The parties hereto further agree and
stipulate that this Confidential Information was developed by the Company at
considerable expense, that this information is a valuable asset and part of the
Company’s goodwill, that this information is vital to the Company’s success and
is the sole property of the Company.

(b) Executive recognizes and acknowledges that during his employment by the
Company, Executive has, or will, become familiar with the Company’s Confidential
Information.

(c) Executive recognizes and acknowledges that the Company is engaged in the
business of building satellite ground systems and equipment for command and
control, integration and test, data processing and simulation (the “Business”).

The Business is a highly competitive enterprise, so that any unauthorized
disclosure or unauthorized use by Executive of the Confidential Information
protected under this Agreement, whether during his employment with the Company
or after its termination, would cause immediate, substantial and irreparable
injury to the Business and the goodwill of the Company.

(d) Executive agrees that upon termination of his employment with the Company
for any reason, whether voluntary or involuntary or with or without Cause, he
will surrender to the Company every item and every document which is the
Company’s property or will completely remove from Executive’s personal property
such Confidential Information in whatever form (e.g. cell phones, PDA’s,
personal computers, etc.). All such documents and Confidential Information are
the sole and absolute property of the Company. At the written request of the
Company, Executive shall provide the designated representative of the Company a
certificate containing the following statement: “Executive hereby certifies that
he has notified the Company’s designated representative of all Confidential
Information residing on any personal property of Executive to which Executive is
aware of after due review and inspection and has removed and destroyed (unless
otherwise directed in writing by the Company) all Confidential Information from
all personal property of Executive.” Thereafter, in the event that Executive
becomes aware of any further Confidential Information on Executive’s personal
property, Executive shall notify the Company in writing and again comply with
the immediately preceding sentence.

(e) Executive agrees that during his employment and following the termination of
that employment for any reason, whether voluntary or involuntary or with or
without Cause, he



--------------------------------------------------------------------------------

will not, on his own behalf or as a partner, officer, director, employee, agent,
or consultant of any other person or entity, directly or indirectly, disclose
the Company’s Confidential Information to any person or entity other than agents
of the Company, and he will not use or aid others in obtaining or using any such
Confidential Information. Executive’s obligations under this Section

5.1 (e) shall not be deemed violated in the event that (i) Executive discloses
any Confidential Information pursuant to order of a court of competent
jurisdiction, provided Executive has notified the Company of such potential
legal order and provided the Company with the opportunity to challenge or limit
the scope of the disclosure, or (ii) the information becomes generally available
from a source other than the Company, any of its affiliates, or any of their
employees when such source is not legally prohibited, to the best of Executive’s
knowledge, from making such information available.

(f) All inventions, prototypes, discoveries, improvements, and innovations
(“Inventions”) and all works of original authorship or images that are fixed in
any tangible medium of expression and all copies thereof (“Works”) which are
designed, created or developed by Executive, solely or in conjunction with
others, in the course of performance of Executive’s duties which relate to the
Business, shall be made or conceived for the exclusive benefit of and shall be
the exclusive property of the Company. Executive shall immediately notify the
Company upon the design, creation or development of all Inventions and Works. At
any time thereafter, Executive, at the request and expense of the Company, shall
execute and deliver to the Company all documents or instruments which may be
necessary to secure or perfect the Company’s title to or interest in the
Inventions and Works, including but not limited to applications for letters of
patent, and extensions, continuations or reissues thereof, applications for
copyrights and documents or instruments of assignment or transfer. All Works are
agreed and stipulated to be “works made for hire,” as that term is used and
understood within the Copyright Act of 1976, as amended or any successor
statute. To the extent any Works are not deemed to be works made for hire as
defined above, and to the extent that title to or ownership of any Invention or
Work and all other rights therein are not otherwise vested exclusively in the
Company, Executive shall, without further consideration but at the expense of
the Company, assign and transfer to the Company Executive’s entire right, title
and interest (including copyrights and patents) in or to those Inventions and
Works.

(g) Executive agrees that during his employment with the Company and for a
period commencing on the termination of such employment and ending twelve
(12) months thereafter, he will not, on his own behalf or as a partner, officer,
director, employee, agent, or consultant of any other person or entity, directly
or indirectly, engage or attempt to engage in a business which competes against
the Business of the Company in any geographic area in which the Company engages
in the Business. This subsection shall not be construed as precluding Executive
from working as an employee or consultant for a separate business unit of a
competitor of the Company, if the separate business unit is not in competition
with the Business.

(h) Executive agrees that during his employment and for a period of twenty-four
(24) months after the termination of such employment, whether voluntary or
involuntary or with or without Cause, he will not, on his own behalf or as a
partner, officer, director, employee, agent, or consultant of any other person
or entity, directly or indirectly, solicit or induce (or attempt to solicit or
induce) any employees of the Company to leave their employment with the Company
and/or consider employment with any other person or entity.



--------------------------------------------------------------------------------

5.2 Rights and Remedies Upon Breach. If Executive breaches, or threatens, either
in writing or as evidenced by a demonstrable course of conduct, to commit a
breach of, any of the provisions of Section 5.1 (the “Restrictive Covenants”),
the Company shall, in addition to its right immediately to terminate this
Agreement, have the right and remedy (which right and remedy shall be
independent of others and severally enforceable, and which shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity) to have the Restrictive Covenants specifically enforced
by any court having equity jurisdiction, it being “acknowledged and agreed that
any such breach or threatened breach could cause irreparable injury to the
Company or its affiliates and that money damages may not provide adequate remedy
to the Company.

5.3 Covenants Currently Binding Executive. Executive warrants that his
employment by the Company, and his execution, delivery and performance of this
Agreement, will not (a) violate any non-disclosure agreements, covenants against
competition, or other restrictive covenants made by Executive to or for the
benefit of any previous employer or partner, or (b) violate or constitute a
breach or default under, any statute, law, judgment, order, decree, writ,
injunction, deed, instrument, contract, lease, license or permit to which
Executive is a party or by which Executive is bound.

5.4 Litigation. There is no litigation, proceeding or investigation of any
nature (either civil or criminal) which is pending or, to the best of
Executive’s knowledge, threatened against or affecting Executive or which would
adversely affect his ability to substantially perform the duties herein.

5.5 Review. Executive has received or been given the opportunity to review the
provisions of this Agreement, and the meaning and effect of each provision, with
independent legal counsel of Executive’s choosing.

5.6 Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographical and temporal
scope and in all respects. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.

5.7 Blue-Penciling. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable and shall be enforced. If any
such court declines to so revise such covenant, the parties agree to negotiate
in good faith a modification that will make such duration or scope enforceable.

6. Dispute Resolution.

6.1 Costs of Arbitration. If either party brings an arbitration proceeding to
enforce its rights under this Agreement, each party shall be responsible for the
payment



--------------------------------------------------------------------------------

of their own fees and expenses incurred by such party in preparing for and in
trying the case, including, but not limited to, investigative costs, expert
witness fees and reasonable attorneys’ fees. In addition, each party shall be
responsible for one-half of the administrative costs of the arbitration,
including the filing fees to the American Arbitration Association and the fees
charged by the arbitrator.

6.2 No Jury Trial. NEITHER PARTY SHALL ELECT A TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY CONNECTED WITH A
BREACH OF THIS AGREEMENT.

6.3 Personal Jurisdiction. Both parties agree to submit to the jurisdiction and
venue of the state courts in the State of Maryland as to matters involving
enforcement of this Agreement including any award under an arbitration
proceeding.

6.4 Arbitration. SUBJECT TO THE COMPANY’S RIGHT TO SEEK INJUNCTIVE RELIEF AS
SPECIFIED IN THIS AGREEMENT, ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING
UNDER OR RELATING TO THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT
OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION OF ANY
BONUS OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED BEFORE A SINGLE
ARBITRATOR IN ACCORDANCE WITH THE PROCEDURES OF THE AMERICAN ARBITRATION
ASSOCIATION FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. ANY RESULTING HEARING
SHALL BE HELD IN COLUMBIA, MARYLAND. THE RESOLUTION OF ANY DISPUTE ACHIEVED
THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION.

7. Other Provisions.

7.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage paid, and shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, four days after the date of mailing, as follows:

 

  (i) if to the Company, to:

Integral Systems, Inc. 5000

Philadelphia Way Lanham, Maryland

Fax: 301-731-3183

Attention: Chief Executive Officer

with copies to:

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, NW

Washington, DC 20036 Fax: (202) 467-0539

Attention: Howard B. Adler, Esq.



--------------------------------------------------------------------------------

  (ii) if to Executive, to:

R. Miller Adams 601 West

Mercer Place, #501 Seattle,

WA 98119

Any party may by notice given in accordance with this Section to the other party
designate another address or person for receipt of notices hereunder.

7.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, with respect thereto, including
without limitation any severance benefits as described in the Company’s
employment manual as in effect from time to time.

7.3 Waivers and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by Executive and a duly authorized
officer of the Company (each, in such capacity, a party) or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right; power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

7.4 Governing Law. This Agreement has been negotiated and is to be performed in
the State of Maryland, and shall be governed and construed in accordance with
the laws of the State of Maryland applicable to agreements made and to be
performed entirely within such State.

7.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

7.6 Confidentiality. Neither party shall disclose the contents of this Agreement
or of any other agreement they have simultaneously entered into to any person,
firm or entity, except the agents or representatives of the parties, or except
as required by law.

7.7 Word Forms. Whenever used herein, the singular shall include the plural and
the plural shall include the singular. The use of any gender or tense shall
include all genders and tenses.



--------------------------------------------------------------------------------

7.8 Headings. The Section headings have been included for convenience only, are
not part of this Agreement, and are not to be used to interpret any provision
hereof.

7.9 Binding Effect and Benefit. This Agreement shall be binding upon and inure
to the benefit of the parties, their successors, heirs, personal representatives
and other legal representatives. This Agreement may be assigned by the Company
to any entity which buys substantially all of the Company’s assets. However,
Executive may not assign this Agreement without the prior written consent of the
Company.

7.10 Separability. The covenants contained in this Agreement are separable, and
if any court of competent jurisdiction declares any of them to be invalid or
unenforceable, that declaration of invalidity or unenforceability shall not
affect the validity or enforceability of any of the other covenants, each of
which shall remain in full force and effect.

7.11 Insurance and Indemnification. The Company agrees to indemnify and hold the
Executive harmless (including the advancement of fees and expenses) to the
fullest extent permitted by law and/or under the bylaws and charter of the
Company against and in respect of any and all actions, suits proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorneys
fees), losses, penalties, and damages resulting from Executive’s performance of
his duties and obligations with the Company. In addition, the Company agrees to
cause any insurance policy it maintains to provide for the indemnification of
officers and directors to cover Executive.

7.12 Survival. Any provision of this Agreement that must survive termination of
this Agreement in order to effectuate the intent of the parties, including the
provisions regarding post-termination payments under Section 4 and the covenants
under Section 5 shall survive the expiration of this Agreement.

7.13 Section 409A. Any reimbursements or in-kind benefits provided under this
Agreement that are not exempt from Section 409A shall comply with the following
rules: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (ii) the reimbursement of an eligible expense shall be made within the
“short-term deferral” period set forth in Section 1A09A-l(b)(4) of the Treasury
Regulations, and if not so made, shall be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement or caused it to be executed and attested by their duly authorized
officers as a document under seal on the day and year first above written.



--------------------------------------------------------------------------------

INTEGRAL SYSTEMS, INC By:  

/s/ John B. Higginbotham

Name:   John B. Higginbotham Title:   CEO EXECUTIVE By:  

/s/ R. Miller Adams

Name:   R. Miller Adams